Citation Nr: 9925788	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1973, September 1977 to September 1978, and March 
1980 to February 1981.

This appeal arises from a rating decision of April 1995 from 
the Montgomery, Alabama, Regional Office (RO).

The issue developed on appeal and certified to the Board of 
Veterans' Appeals (Board) was entitlement to service 
connection for post traumatic stress disorder (PTSD).  For 
the reasons set forth below, the issue to be addressed is 
whether new and material evidence has been received to reopen 
the claim for service connection for PTSD.


REMAND

A November 1980 rating decision denied service connection for 
a nervous condition including delayed stress syndrome.  A 
confirmed rating decision, dated in December 1981, continued 
the denial of service connection for a psychiatric disorder.  
A January 1986 decision by the Board denied service 
connection for a chronic acquired psychiatric disability.  A 
March 1988 confirmed rating decision found that new and 
material evidence had not been received to reopen a claim for 
service connection for a nervous condition.  A rating 
decision, dated in November 1993, denied service connection 
for PTSD.  A rating decision in June 1994 again denied 
service connection for PTSD.  The veteran was advised of this 
decision in a June 1994 letter to him.

Since the June 1994 rating decision is the last decision to 
address the issue of service connection for PTSD, the issue 
of service connection for PTSD has already been decided.  
Prior decisions of the RO are final and the claim cannot be 
reopened or allowed except as otherwise provided.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  The exception to the finality of the 
prior decision is where the claim is reopened upon the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  However, the record does not reflect that this 
threshold matter has been addressed by the RO.  Without this 
threshold issue being addressed, consideration of the issue 
of service connection is precluded.  Therefore, the case must 
be returned to the RO to determine whether new and material 
evidence has been received to reopen the claim for service 
connection for PTSD.  The Board is precluded from making a 
determination on the threshold issue of whether new and 
material evidence has been received in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should determine whether new 
and material evidence has been received 
subsequent to the June 1994 rating 
decision.

2.  If the RO determines that new and 
material evidence has not been received, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that addresses the issue of 
whether new and material evidence has 
been received.  The veteran and his 
representative should also be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate. 

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


